Case 1:21-cv-00287-JSR Document 2-4 Filed 01/13/21 Page 1of3

EXHIBIT D
Case 1:21-cv-00287-JSR Document 2-4 Filed 01/13/21 Page 2 of 3

Riccardo laccarino 3 Surrey Lane
BARNES Wendell V. Shepherd Hempstead, NY 11550

Tel: 516,483,2990
IACCARINO & Michael C. Anderson Fax: 516.483.0566

Matthew J. Berger*

SHEPHERD LLP Danielle M. Carney 29 Legion Drive

° , Bergenfield, NJ 07621
Michele Harari Tel: 201.387.2600
Dana L. Henke

Steven H, Kern Roy Barnes, Retired
258 Saw Mill River Road, Elmsford, NY 10523 Lauren M. Kugielska*
Tel: 914.592.1515 | Fax: 914.592.3213 Giacchino J. Russo “Also Admitted in NJ

October 6, 2020
VIA CERTIFIED MAIL RRR
& FIRST CLASS MAIL
A Plus Painting Inc. a/k/a ——:—t—™S—SCOT |
A Plus Painting & Construction

 

uu
41 Clover Ave a 6§ 5 oss os
a au of
P.O. Box 310 5 & $5 ° &
. 5 2 a
Colonia, NJ 07067 z & 2n3 5 x
ES seog s 5
oo o O 22565 oD <
, De. 5 reetss bse 72
3327 70" Street we a3 Zogsc2 gees FB
- “ wa Ww 225605 REI
Jackson Heights, NY 11372 zi 2y meacog gage eB
DECISION COVER LETTER

DECISION and AWARD
Re; —_ District Council No. 9, IUPAT

Dear Sir/Madam:

Please be advised that this firm represents the District Council No. 9, Affiliated with
International Union of Allied Painters and Allied Trades, A.F.L.-C.LO.

Enclosed please find a copy of the Decision and Award in accordance with the Joint Trade

Committee hearing held on September 3, 2020. The following amount are owed by your company,
please make check payable as follow:

e $291.90 made payable to the “PILAF”
* $451.50 made payable to “Lulezim Shehaj”

Please mail payment to the attention of Lauren Kugielska.
Unless satisfactory arrangements are made to liquidate this delinquency within ten (10)

days of your receipt of this letter, we will have no alternative but to institute appropriate legal
proceedings against your company on behalf of the District Council No. 9, IUPAT.

SEE 6
eS ©
Case 1:21-cv-00287-JSR Document 2-4 Filed 01/13/21 Page 3of3

In the event that legal proceedings are instituted, in addition to the delinquency, your company
may be liable for the following:

* ADDITIONAL INTEREST

* COURT COSTS AND DISBURSEMENTS
* ATTORNEYS’ FEES

Thank you for your anticipated cooperation and courtesies.

Very truly yours,
jam

™*)

“Silvia Offvera, Paralegal

Enc.

Ww
g 2 S asa GE
© 5 2 ode : of
g & a +r Oa
3 o 2 2 fw
7 g a Oo
< = 2d 3 “

Ko < . 2% ae « %

ao o O 22s £ 3

we 5 Fo eEes . os. z¢

Oo o as a <

we Ba3 ooses Gales & @

oe. eso wWz2ng Weese O O
a wey Heese 4 o8ee2

 
